Title: Thomas Pownall and Benjamin Franklin to George Grenville, 12 February 1765
From: Pownall, Thomas,Franklin, Benjamin
To: Grenville, George


Sir
London Feb 12. 1765
We have taken the Liberty to enclose and beg leave to submitt to your consideration a measure calculated for supplying the Colonies with a Paper Currency, become absolutely necessary to their Circumstances, by which Measure a certain and very considerable Revenue will arise to the crown.
We are from our Experience and the having been employed in the Public Service in America, intirely confident and certain of the Effect of this measure; And if we shall be so happy as to see it adopted, We are ready to explain the manner of carrying it into Execution—and beg Leave to offerr our services in the Administration and Execution of it on such Terms as Government upon consideration shall find most conducive to the Public benefit. With the most perfect esteem we have the honour to be Sir Your most Obedient and most humble Servants.
T PownallB Franklin
The Rt. Honble Mr. GrenvilleFirst Lord Commissioner of his Majesty’s Treasury.
 
Endorsed: 12 Feby 1765 Mr Pownall and Mr Franklin
